Citation Nr: 1640877	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-45 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a gastrointestinal disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a prostate disorder, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

6.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


7.  Entitlement to an initial increased rating for a lumbar spine disability, evaluated as 10 percent disabling prior to November 7, 2011, and 20 percent disabling thereafter.

8.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity.

9.  Entitlement to an initial compensable rating for a keloid neck scar.

10.  Entitlement to an initial compensable rating for a surgical back scar.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to October 1981. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in January 2009, September 2010, and February 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

In February 2015, the Board denied an earlier effective date for the grant of service connection for a keloid neck scar.  At that time, the Board also remanded the remaining claims that had been perfected on appeal for further development.  With regard to the Veteran's claims seeking to reopen a previously denied claim for a gastrointestinal disorder, an increased rating for PTSD, and a TDIU, the Board remanded these claims for the issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran has since perfected timely appeals of these claims.  

As set forth below, the Board finds that new and material evidence sufficient to reopen the Veteran's previously-denied service connection claim for a gastrointestinal disorder has been presented.  The merits of that reopened claim, as well as all other claims captioned above, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A final November 2001 rating decision denied the Veteran's initial service connection claim for a gastrointestinal disorder.

2.  The evidence added to the record since the November 2001 rating decision relates to elements of the claim previously found to be absent and triggers VA's duty to obtain related a VA examination and medical opinion.



CONCLUSIONS OF LAW

1.  The November 2001 rating decision denying the claim of entitlement to service connection for gastrointestinal disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  The criteria for reopening the service connection claim for a gastrointestinal disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's initial service connection claim for a gastrointestinal disorder in November 2001, and the Veteran was apprised of his appellate rights in the notice accompanying this decision.  However, the Veteran did not appeal this denial, nor did he submit any evidence relevant to the claim within one year of the denial, thereby tolling the finality of the decision.  Thus, the November 2001 decision became final.   See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the November 2001 decision, the RO denied the Veteran's service connection claim for a gastrointestinal disorder based on the lack of evidence relating the Veteran's diagnosed gastrointestinal disorder to service.  Since the issuance of this decision, newly submitted evidence includes the December 2010 opinion authored by the Veteran's private treating gastroenterologist, stating his opinion that it is "possible" that the Veteran's gastritis is due to long-term use of nonsteroidal anti-inflammatory drugs (NSAID's), which the Veteran uses to treat the symptoms of his service-connected low back disability.  

While this speculative medical opinion is insufficient to substantiate the Veteran's claim, it nevertheless establishes that the Veteran currently has a gastrointestinal disorder that may be related to a service-connected disability.  Therefore, the Board finds that this new evidence relates to the reason the Veteran's claim was previously denied, as it provides a possible link between the Veteran's current gastrointestinal disorder and service, via a link to a service-connected disability.  Accordingly, this new evidence is sufficient to trigger VA's duty to obtain a related VA examination and medical opinion; thus, the evidence is both new and material, sufficient to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section of this decision, below.


ORDER

New and material evidence having been presented, the claim of service connection for a gastrointestinal disorder is reopened; to that limited extent, the appeal is granted.


REMAND

With regard to the Veteran's reopened service connection claim for a gastrointestinal disorder, the evidence of record includes a December 2010 private medical opinion speculating that the Veteran's gastritis could be related to his long-term pain reliever use, taken to treat his service-connected back disability, and a November 2011 VA medical opinion that fails to address this possible correlation.  Accordingly, a new, sufficient medical opinion addressing this theory of service connection must be obtained.  

With regard to the Veteran's claim seeking an initial increased rating for his service-connected PTSD, during his sole VA psychiatric examination, which was performed in July 2011, the Veteran reported receiving ongoing monthly psychiatric treatment from a private provider.  However, while the Veteran submitted a January 2011 letter from this private provider, no related treatment from this provider is of record, and efforts to obtain this relevant, outstanding evidence must be made.  Further, if these treatment records reflect an increase in the severity of the Veteran's PTSD since he was last examined in July 2011, the Veteran should be afforded a new VA examination.  

With regard to the remaining claims on appeal (increased rating claims for a lumbar spine disability, radiculopathy, and back and neck scars; and service connection claims for hypertension, a skin disorder, and genitourinary disorders (namely a prostate disorder and erectile dysfunction)), which were remanded by the Board in February 2015, while the RO undertook the requested development of these claims, the RO has not readjudicated the claims.  Thus, the claims must be remanded to ensure initial RO review of this VA-generated evidence and an issuance of a supplemental statement of the case (SSOC) for any benefit sought that is not granted, which was a directive of the Board's remand.  

Further, upon preliminary review, it does not appear that the medical opinions obtained pursuant to the Board's 2015 remand directives are all fully responsive to those directives.  Thus, efforts to ensure compliant medical opinions must be made.

Given that the Veteran's claim seeking a TDIU is inextricably intertwined with the above remanded claims, this claim will also be remanded.  

Accordingly, these issues are REMANDED for the following actions:

1.  Request that the Veteran either provide his treatment records from his private treating psychiatrist (who authored the January 2011 letter in support of his claim) or submit a completed release form to allow VA to request the records on his behalf.

2.  If these private psychiatric treatment records reflect an increase in the Veteran's PTSD symptomatology since the Veteran was afforded a VA examination in July 2011, afford the Veteran a new VA examination.  

3.  Obtain a VA medical opinion from an appropriate medical professional regarding the etiology of the Veteran's current gastrointestinal disorders, to include gastritis and gastroesophageal reflux disease (GERD).  The Veteran need not be reexamined unless deemed necessary to render the requested medical opinion.  

After reviewing the Veteran's claims file, the reviewing medical professional is to state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed gastrointestinal disorders, to include gastritis and GERD:

(a) had their onset in or are otherwise directly related to service; 

(b) are caused by the Veteran's treatment for his service-connected disabilities, to include his long-term NSAID use to treat his service-connected lower back disability; or

(c) have been aggravated by the Veteran's treatment for his service-connected disabilities, to include his long-term NSAID use to treat his service-connected lower back disability. 

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, identify the baseline level of severity prior to the superimposed aggravation, if possible.  

A detailed rationale must be provided for each of the requested opinions.  

4.  Obtain new VA opinions regarding the etiology of the Veteran's skin and genitourinary disorders that are fully compliant with the Board's February 2015 remand directives, answer all questions posed, and consider all enumerated evidence.

Obtain a new opinion addressing the etiology of the Veteran's hypertension, during which the reviewing medical professional must consider and comment on the clinical significance of the fact that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

5.  Finally, readjudicate all 11 of the issues remaining on appeal.  If the full benefit sought with regard to any claim remains denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


